USCA11 Case: 19-14654    Date Filed: 08/04/2021    Page: 1 of 2



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-14654
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 8:10-cr-00297-JDW-TGW-2



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

versus

MELVIN CANADY,

                                                           Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (August 4, 2021)

Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-14654       Date Filed: 08/04/2021   Page: 2 of 2



      Melvin Canady appeals the district court’s denial of his motion for a reduced

sentence under Section 404 of the First Step Act of 2018, 132 Stat. 5194. Canady

was previously sentenced to 216 months’ imprisonment, with a six-year term of

supervised release, for distributing a detectable amount of cocaine base in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C). He contends that he is eligible for a

reduced sentence because his § 841(b)(1)(C) offense was a “covered offense”

within the meaning of the First Step Act.

      On March 2, 2021, we stayed this appeal pending the Supreme Court’s

decision regarding the same issue in Terry v. United States, No. 20-5904. The

Court has now decided Terry, and Terry forecloses Canady’s appeal. 141 S. Ct.

1858, 1862–63. The Court held that a crack offender is eligible for a sentence

reduction under the First Step Act only if he was convicted of a crack offense that

triggered a mandatory minimum sentence. Id. Because § 841(b)(1)(C) sets no

mandatory minimum, offenders convicted of violating that subsection are not

eligible for First Step Act relief. Id. We AFFIRM.




                                            2